Walker, J.
We are satisfied that this administrator did what he thought • was for the best; but in doing so, he has made himself liable to pay the plaintiff’s debt. It was his duty to make an inventory and appraisement of the effects of the estate, and return them to the Ordinary for record. This he failed to do, and is therefore at fault, the entire consequences of which neglect it is not necessary now to determine.
While the statute authorized the administrator to receive Confederate notes for debts due the intestate, it did not compel him to do so. In this case he was notified that plaintiff had loaned deceased gold, and would require specie in payment; indeed, the note promises to pay specie. It was the duty of the administrator to collect the assets and pay the debts, and he should have seen to it, that debtors paid such funds as would answer this purpose, he was not bound to receive any thing in payment which would not answer the purposes of the estate. Having received something that would not pay the plaintiff’s debt, he must take the consequences so far as this debt is concerned.
Again, by what authority did he, from year to year, pay such large sums to the widow of the deceased. It is true that she was entitled to a year’s support, but that was never set apart for her as it should have been, and we cannot presume, without any proof, that so much as he paid her was necessary for that purpose. •
The Legislature doubtless intended to relieve persons situuated as this administrator is, except in one particular; and that is, he had already made himself liable to pay this debt by neglect, mismanagement and misapplication of the effects of the estate before the act of 1866. In McIntosh vs. Hamilton, decided at December Term, 1866, we held an administrator liable under a state of facts very similar to the facts of this ease. Eeiterating that we acquit this defendant of all intentional wrong, we hold, that according to law, he is clearly liable to pay this debt, and the Court erred in setting aside the verdict, and granting a new trial.
Judgment reversed.